Citation Nr: 0319517	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  99-08 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to October 10, 
1997.

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD from October 10, 1997.

3.  Entitlement to an effective date prior to October 10, 
1997, for a total disability rating based upon individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney




WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to April 
1959.  His claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from a December 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which denied a 
rating in excess of 30 percent for the veteran's service-
connected PTSD, as well as an October 1999 rating decision 
which assigned an effective date of May 28, 1999, for a TDIU.  
The RO issued a corrective decision in March 2000 which 
changed the effective date to January 29, 1999, for the TDIU 
award.  The veteran appealed both decisions. 

In September 2000, the Board granted a 70 percent rating for 
the veteran's PTSD, effective October 10, 1997, and assigned 
an effective date of October 10, 1997 for a TDIU.  That 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a July 2001 order, the Court 
partially vacated the Board's decision and remanded the 
matter back to the Board for development consistent with the 
Secretary's Motion for Remand and to Stay Proceedings, for 
readjudication in accordance with the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126).  

In April 2000, the veteran appeared for a video-conference 
hearing before a Member of the Board sitting in Washington, 
D.C.  That Board Member has since retired and therefore will 
not participate in the final determination of this appeal.  
See 38 C.F.R. § 20.707 (2002) ("The Member or Members who 
conduct the hearing shall participate in making the final 
determination of the claims[.]").  The veteran was notified 
that the Board member who conducted the hearing had since 
retired, and indicated that he did not want an additional 
hearing before another member of the Board.

REMAND

Before the Board can adjudicate these claims, additional 
action by the RO is necessary.  The record indicates that 
outstanding VA medical records exist from 1995 to the present 
which have not been obtained and associated with the 
veteran's claims file.  In a January 2003 letter, the Board 
requested that the veteran provide information concerning 
these outstanding medical records.  Unfortunately, the 
veteran moved and apparently never received the Board's 
request.  As a result, the Board finds that the RO should 
obtain attempt these records and readjudicate the veteran's 
claims before returning the case to the Board, if in order.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003) (invalidating 38 C.F.R. §§ 19.9(a)(2) 
and (a)(2)(ii), noting that it is inconsistent with 38 
U.S.C.A. § 7104(a) (West 2002) because it denies appellants a 
"review on appeal" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration).  

In addition, the Board is required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that the VA shall 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  
Unfortunately, the record before the Board contains no 
reference to the VCAA or any indication that the veteran was 
notified of the provisions of the VCAA in connection with his 
claims.  Accordingly, the RO should consider the veteran's 
claims under the VCAA, ensuring that the notification and 
assistance requirements of the VCAA have been satisfied.




Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  In addition to the development 
requested below, the RO should consider 
the veteran's claims under the VCAA.  In 
doing so, the RO should ensure that the 
notification and assistance requirements 
of the VCAA are satisfied.

2.  The RO should contact the veteran at 
his new address of record and request 
that he identify all VA health care 
facilities where he received treatment 
for his service-connected psychiatric 
disorder for the period from 1995 to the 
present.  The RO should then obtain 
records from each VA facility identified 
by the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

3.  The RO should then readjudicate the 
issues on appeal and consider all 
evidence received since the supplemental 
statement of the case issued in March 
2000.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case, if in 
order, and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.







The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until he is 
notified.




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



